Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 14, 2021

                                      No. 04-21-00191-CV

                                      Mario R. ESPARZA,
                                           Appellant

                                                v.

                                     Karen R. ANDERSEN,
                                           Appellee

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2021-PC-0326
                      The Honorable Veronica Vasquez, Judge Presiding


                                         ORDER

       The record has not been filed in this appeal.
        Appellant asserts the trial court signed an appealable order on March 29, 2021. Based on
this assertion, a notice of appeal was due on April 28, 2021, see TEX. R. APP. P. 26.1, and a
motion for extension of time to file a notice of appeal was due on May 13, 2021, see id. R. 26.3.
         On May 13, 2021, Appellant filed a notice of appeal and a motion for extension of time
to file a notice of appeal. See id. R. 10.5(b).
       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court